Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered December 24, 2009, which, in an action for personal injuries allegedly sustained when plaintiff tripped and fell stepping into a hole in the sidewalk as she disembarked from a bus, denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion court correctly determined that issues of fact exist concerning the precise location of plaintiffs fall, either at or near a bus stop, thereby precluding a determination of whether appellants were responsible for maintaining the area of the sidewalk where the injury occurred (see Administrative Code of City of NY § 7-210).
We have considered appellants’ remaining arguments, including that plaintiffs affidavit in opposition was inconsistent with her deposition testimony, and find them unavailing. Concur— Tom, J.P., Mazzarelli, Renwick, Freedman and Manzanet Daniels, JJ.